Citation Nr: 1307476	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a schedular rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, and from August 1979 to August 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, denied the petition to reopen claims for service connection for bilateral foot and ankle pain with DJD and otitis media of the left ear, as well as the Veteran's claims for a rating in excess of 10 percent for degenerative disc and joint disease of the lumbosacral spine, and in excess of 10 percent for bilateral hearing loss.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

The Board notes that in a December 2009 rating decision, the RO recharacterized the Veteran's low back disability from chronic lumbosacral strain with degenerative osteophytes, to, degenerative disc and joint disease of the lumbosacral spine, as presently captioned.  In this rating decision, the RO also increased the rating for the Veteran's low back disability to 20 percent, effective from the date of claim.  Although the RO has been granted a higher rating for the Veteran's low back disability, inasmuch as higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In this vein, the Board notes that given the December 2009 rating decision awarding the Veteran a higher rating for his low back disability, the RO considered the claim granted and did not include it in the December 2009 Supplemental SOC (SSOC). The Board finds, however, that this action has not prejudiced the Veteran, as the claim was nonetheless readjudicated at the same time as the rest of the appeal, albeit in a rating decision. 

In his substantive appeal, the Veteran indicated that he desired a Board hearing at his local VA office.  An April 2010 letter informed the Veteran that his hearing was scheduled in May 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

In January 2012, the Board expanded the appeal to include the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), as a component of his claims for higher ratings for degenerative disc and joint disease of the lumbosacral spine lumbar spine disability.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

At that time, the Board denied the claims for higher ratings for lumbar spine disability, and reopened the claim for service connection for bilateral foot and ankle pain with degenerative joint disease, but remanded the claims for service connection for bilateral foot and ankle disabilities, on the merits, along with the request for to reopen the claim for service connection for otitis media of the left ear and the claim for TDIU for further development.  

The Veteran appealed the Board's January 2012 denial of higher ratings for degenerative disc and joint disease of the lumbosacral spine and bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.  T

Given the timing of the Veteran's appeal, only the claims remanded by the Court are currently before the Board, as the matters remanded by the Board in January 2012 have not yet been returned to the Board.

As explained in more detail below, following remand by the Court, the Board has now further expanded the appeal to include the matters of  higher ratings for degenerative disc and joint disease of the lumbosacral spine and bilateral hearing loss, each on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), as reflected on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Board's decision addressing the matters of higher schedular ratings for degenerative disc and joint disease of the lumbosacral spine and bilateral hearing loss is set forth below.  The matters of a higher extra-schedular rating for degenerative disc and joint disease of the lumbosacral spine and bilateral hearing loss are addressed in the remand following the order; these matters are being remanded to the RO, via the AMC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Excluding the period for which a temporary, total rating was assigned, pertinent to the April 2007 claim for increase, the Veteran's degenerative disc and joint disease of the lumbosacral spine has been manifested by complaints of pain with forward flexion greater than 30 degrees; the weight of the competent medical evidence indicates that the Veteran does not have separately compensable neurological manifestations for which service connection has not already been established, and there is no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks during a 12-month period.

3.  Pertinent to the April 2007 claim for increase, audiometric testing has revealed no worse than Level V hearing in the right ear and Level IV hearing in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2012).

2.  The criteria for a schedular rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 , 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, the SOC set forth the criteria for higher ratings for each disability under consideration, (the timing and form of which suffices, in part, for Dingess/Hartman). 

case, in an August 2009 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for a higher rating and service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After issuance of the August 2009 letter, and opportunity for the Veteran to respond, the December 2009 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of September 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board finds that further RO action on the matter(s) of higher, schedular ratings for service-connected lumbar spine disability and/or bilateral hearing loss , prior to appellate consideration, is required.

The Board notes that the claims file was not made available to the September 2009 VA examiners.  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in evaluating claims for increase, it is the Veteran's current level of disability that is at issue.  Here, the VA examiners thoroughly assessed the manifestations of the Veteran's service-connected disabilities and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claims.  The applicable and appropriate history was recorded and there is no showing that the examination reports provide a substantially different picture of the Veteran's disabilities than that reflected in the evidence in the claims file.  All appropriate testing needed to assess the current status of the Veteran's each disability was accomplished, and all subjective and objective symptomatology was described and reported.  In particular, as regards the lumbar spine disability, the medical examiner's clinical findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  See Nieves, 22 Vet. App. at 304.  The Board thus finds that the September examination reports are adequate for schedular consideration, and that, on these facts, further examination in connection with either disability is not warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either schedular rating claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549   (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 .

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods (a concept known as "staged rating".). 

A.  Degenerative Disc and Joint Disease of the Lumbosacral Spine

Historically, by an unappealed rating action of June 1997, the RO granted service connection for a chronic lumbosacral strain, and assigned an initial 20 percent rating under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5295, effective September 1, 1996.  In a rating decision of April 2003, the Veteran's rating for his chronic lumbosacral strain was increased to 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective May 31, 2002.  At that time the RO recharacterized the disability from chronic lumbosacral strain to chronic lumbosacral strain with degenerative osteophytes.

On April 18, 2007, the RO received additional evidence and readjudicated the claim for higher rating for the lumbar spine, among other disabilities.  Subsequently, in a June 2007 rating decision, the subject of this appeal, the RO continued the 10 percent rating, pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The change in the diagnostic code number reflects the code assigned to lumbosacral strain under the version of the regulations now in effect.

In a January 2009 rating decision, the RO assigned a temporary total evaluation to the Veteran's low back disability due to surgical or other treatment necessitating convalescence.  This temporary total rating was assigned from October 24, 2008 through November 30, 2008.  The Veteran's 10 percent rating was resumed as of December 1, 2008.

In a December 2009 rating decision, the RO recharacterized the Veteran's low back disability from chronic lumbosacral strain with degenerative osteophytes to degenerative disc and joint disease of the lumbosacral spine.  In this rating decision, the RO also increased the rating for the Veteran's low back disability to 20 percent, effective from April 18, 2007, the date of claim. The RO additionally assigned separate ratings for the neurological manifestations of the Veteran's low back disability, namely, radiculopathy of the legs, also effective from April 18, 2007. 

Effective September 26, 2003, the criteria for rating disabilities of the spine were revised.  See 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003).  As the present appeal arose from the RO's receipt of additional evidence in April 2007 (then considered a claim for increase), only these revised criteria are applicable in the Veteran's appeal.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The above criteria are applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

During the course of this appeal, the Veteran received VA treatment and was afforded VA examinations to evaluate his degenerative disc and joint disease of the lumbosacral spine.  As noted above, from October 24, 2008 to November 30, 2008 the Veteran was in receipt of a temporary evaluation of 100 percent for his low back disability following surgery.  As such, evidence dated from this time will not be considered in adjudicating the claim below since the Veteran was already receiving the maximum evaluation possible.

On VA examination in September 2009 the Veteran reported low back pain.  There was no evidence of incapacitating episodes.  On examination there was guarding and tenderness, but no spasm, atrophy, or weakness.  The Veteran's posture was normal.  His gait was abnormal and he had some spinal curvatures, including kyphosis and lumbar lordosis, but not gibbus, lumbar flattening, a list, or scoliosis.  His range of motion included flexion to 43 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  There was pain with motion.  The joint function was not additionally limited by pain after repetitive use.  The joint function was not additionally noted to be limited by fatigue, weakness, a lack of endurance, or incoordination after repetitive use. There was no additional limitation in degrees for range of motion found following repetitive testing.  Degenerative changes of the sacroiliac joint and lumbar spine were seen with imaging.  The Veteran diagnosed degenerative disc and joint disease of the lumbosacral spine with radicular symptoms to the bilateral lower extremities. 
In a January 2009 VA treatment record, the Veteran was assessed with back pain and was directed to continue following up with neurosurgery for his radicular symptoms, following an October 2008 placement of a thoracic spinal cord simulator.  In February 2008 he complained of pain and was diagnosed with lumbar spondylosis.  On a Magnetic Resonance Imaging (MRI) study conducted in December 2007, he was found to have mild degenerative changes of the lumbar spine without stenosis.  In a treatment record of November 2007, the Veteran complained of low back pain, and was found to have DJD of the facet joints.  In a separate November 2007 treatment record, he was noted to use a cane for ambulation due to problems in his right leg. His gait was stable and balanced.  He complained of low back pain but stated that he had some relief with a temporary spinal stimulator.

X-rays in October 2007 revealed minimal dextroscoliosis of the thoracic spine, without evidence of compression fractures.  The x-rays also showed minimal osteophytes of the mid thoracic vertebral bodies.  On MRI in May 2007 he was diagnosed with mild lower lumbar spondylosis without spinal stenosis or significant neural foramina narrowing.  In January 2007 he complained of lower back pain radiating down his right leg with tingling and numbness.  On review of imaging studies in October 2006, the Veteran was found to have some lateral disk herniation at L4-L5 and L5-S1.  On MRI in September 2006 he was diagnosed with mild lower lumbar spondylosis without spinal stenosis or significant neural foramina narrowing.  In July 2006 he sought treatment for back pain and radiculopathy.  He was found to have an antalgic gait and walked with a cane. He was diagnosed with lumbar disc disease. 

In a number of medical reports from Kenner Army Medical Center, including those dated in March 2008, February 2008, and January 2008, December 2006, and May 2006, no musculoskeletal abnormalities were noted.   In an October 2007 report from Kenner Army Medical Center, the examiner stated that no abnormalities of the lumbar/lumbosacral spine were found.  The Veteran reported chronic back pain in a September 2006 record from this facility.

Collectively, the aforementioned evidence reflects that the medical evidence provides no basis for assignment of more than a 20 percent rating under the General Rating Formula.  There no showing that the Veteran's lumbar spine disability was manifested by forward flexion of 30 degrees or less, or ankylosis.  Range of motion testing during the September 2009 VA examination revealed forward flexion to 43 degrees.  Ankylosis is not supported by the Veteran's range of motion on VA examination in September 2009, or by any evidence in the treatment notes of record.  As such, the Board finds that the criteria for a schedular rating in excess of 20 percent are not met.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In reaching the above-noted conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 20 percent, schedular rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, on VA examination in September 2009, while there was pain with motion, the joint function was not additionally limited by pain after repetitive use.  The joint function was not additionally found to be limited by fatigue, weakness, a lack of endurance, or incoordination after repetitive use.  There was no additional limitation in degrees for range of motion noted following repetitive testing.  Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in flexion limited to 30 degrees or less, as required for assignment of the next higher rating under the General Rating Formula.  (The Board notes, parenthetically, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a ).

Under Note (1) of the General Rating Formula, VA must also consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected for degenerative disc and joint disease of the lumbosacral spine.  In this case, however, the weight of the competent medical evidence does not support that a finding that the Veteran has any separately ratable neurological manifestations of his for degenerative disc and joint disease of the lumbosacral spine for which he is not already service connected. In this regard, as noted above, the Veteran was awarded service connection for the radiculopathy in his bilateral lower extremities in an unappealed December 2009 rating decision.  There are no other neurological manifestations of his degenerative disc and joint disease of the lumbosacral spine. As evident from the evidence outlined above, the Veteran's radiculopathy of the lower extremities is the predominant manifestation of his low back disability.  In addition to this symptomatology, on VA examination in September 2009, the Veteran reported a history of urinary incontinence, erectile dysfunction, and left foot weakness.  The examiner, however, specifically determined that these problems are unrelated to the Veteran's low back disability.  Rather, these symptoms were attributed to the Veteran's, history of kidney stones and a 1998 diagnosis of diabetes mellitus with an onset of erectile dysfunction four years prior. His left foot weakness was noted to have been present since active duty in 1988, and of unclear etiology.

Further, there is no medical evidence that the Veteran's service-connected degenerative disc and joint disease of the lumbosacral spine would warrant a rating in excess of 20 percent on the basis of incapacitating episodes.  Pursuant to Diagnostic Code 5243, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The medical evidence here does not indicate any bed rest prescribed by a physician, let alone for a total period of at least four weeks in the a 12-month period, as required for a higher rating under the above-noted criteria.  In reaching this conclusion, the Board has considered the fact that, during the September 2009 VA examination, the Veteran described severe flare-ups of pain lasting one to two days. However, these flare-ups were noted to occur less than yearly and the Veteran did not indicate, nor do the treatment records reflect, that bedrest has ever been prescribed by a physician.  Significantly, in describing his treatment during the September 2009 VA examination, he denied any treatment by a doctor in the past 12 months other than maintenance of the 2008 spinal cord stimulator implant, and a prescription of Amitriptyline.  In the absence of any medical evidence of bedrest, prescribed by a physician, for at least 4 weeks during the past 12 months, the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes are also not met.  Additionally, the Board is cognizant that the Veteran may manifest disc disease in more than one spinal segment, but the effects of this are not "clearly distinct," as is required in order to rate each segment separately under the regulation.  38 C.F.R. § 4.71a , Formula for Rating IVDS Based on Incapacitating Episodes, Note 2.  Indeed, the medical record makes no such distinction whatsoever. 

As a final point, the Board notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's degenerative disc and joint disease of the lumbosacral spine.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding, "a layperson is generally not capable of opining on matters requiring medical knowledge.")  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the persuasive evidence indicates that the Veteran's degenerative disc and joint disease of the lumbosacral spine is consistent with the presently assigned 20 percent rating.

For all the foregoing reasons, the Board finds that there is no basis for assignment of a higher, schedular rating in excess of 20 percent under the applicable rating criteria, at any point pertinent to this appeal, and that the claim for a higher schedular rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


B. Bilateral Hearing Loss

Historically, in an unappealed rating decision of January 1969, the RO granted service-connection for left ear hearing loss, and assigned an initial 0 percent (noncompensable) rating effective April 12, 1968.  In a May 1973 confirmed rating decision, which the Veteran appealed, the RO continued the noncompensable rating for the Veteran's left ear hearing loss.  In a December 1974 Board decision, entitlement to a compensable rating for left ear hearing loss was denied.  In a June 1997 rating decision, an increased rating for left ear hearing loss was again denied, and entitlement to service connection for right ear hearing loss was deferred. 

In a rating decision of February 1998, the RO granted service-connection for right ear hearing loss, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100, effective September 1, 1996.  In a rating decision of April 2003, the Veteran's bilateral hearing loss rating was increased to 10 percent, effective May 31, 2002. 

On April 18, 2007, the RO received additional evidence and readjudicated the Veteran's bilateral hearing loss, among other disabilities.  In a subsequent June 2007 rating decision, the subject of this appeal, the RO continued the 10 percent rating, pursuant to the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 . When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

Records of VA treatment reflect that the Veteran underwent audiological evaluation in September 2009.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
60
80
75
60
LEFT
N/A
55
50
70
75
63


Pure tone threshold averages were 60 decibels (dB) in the right ear and 62.5 dB in the left ear.  Speech discrimination scores were 72 percent in the right ear and 76 percent in the left ear.  The examiner diagnosed the Veteran with moderately severe to severe sensorineural hearing loss of the right ear, and moderate to severe mixed hearing loss of the left ear.  His speech discrimination ability was characterized as moderately impaired in the right ear and mildly impaired in the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the puretone threshold averages on audiological testing in September 2009, when applied to Table VIA, reveal Level V hearing in the right ear and Level IV hearing in the left ear.  Combining Level V hearing for the right ear and Level IV hearing for the left ear according to Table VII reveals a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.   Because these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86 .

The Board notes that the majority of treatment records contained in the portion of the claims file pertinent to the present claim for an increased rating involve the Veteran's low back disability and his associated radiculopathy.  Little other evidence addresses the Veteran's hearing loss disability.  In a July 2006 treatment record from Kenner Army Medical Center, the examiner indicated that no hearing loss was present.  On VA hearing aid evaluation in October 2007, the Veteran was found to have mild to severe bilateral hearing loss.  While his hearing impairment was assessed, the numerical findings necessary for application of 38 C.F.R. § 4.85, Diagnostic Code 6100 are not contained in the report.  Speech discrimination scores were reported as 100 percent in the right ear, and 80 percent in the left ear, but without average hearing threshold levels, this information is insufficient for rating purposes.  For all of these reasons, the Board finds that a rating in excess of 10 percent for bilateral hearing loss is not warranted.

The Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in these matters and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

For all the foregoing reasons, there is no basis for staged, schedular rating of the Veteran's bilateral hearing loss, pursuant to Hart, and the claim for a higher schedular rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not for application with respect to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 53-56.


ORDER

A schedular rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine is denied.

A schedular rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

In light of points raised in the parties' Joint Motion, and the Board's review of the claims file, further RO action on the matters of the Veteran's entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine and a rating in excess of 10 percent for bilateral hearing loss, on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.

As pointed out in the Joint Motion, in January 2012 the Board remanded the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected degenerative disc and joint disease of the lumbosacral spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  In the Joint Motion, the parties noted that the evidence of record suggests that both the appellant's lumbosacral spine disability and his bilateral hearing loss have a significant impact of his employability.  As such, the parties indicated  that the Board neglected to address whether an extra-schedular evaluation was warranted under 38 C.F.R. § 3.321(b) with regard to the appellant's back disability, while remanding the matter of a TDIU pursuant to 38 C.F.R. § 4.16(b) for further development.  See Brambley v. Principi, 17 Vet. App. 20 (2003) (holding that the Board erred when it denied consideration of an extraschedular rating while simultaneously remanding the matter of TDIU for further development).  In the Joint Motion, the parties also noted the following:

		Moreover, despite the Board statement that "neither 
		the Veteran nor his representative have asserted the 
		Veteran's entitlement to an extra-schedular rating 
		for bilateral loss and such is not otherwise raised 
		by the evidence of record[,]" the September 2009 
		VA audiologist reported that the appellant's 
		service-connected bilateral hearing loss had significant 
		effects on his occupation. (BVA Decision at 23, 27). 
		As such evidence indicates that entitlement to an 
		extra-schedular rating for both a back disability and 
		bilateral hearing loss is raised by record, on remand, 
		the Board should address the application of 
		38 C.F.R. § 3.321(b)(1) in this case.  
		See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997) 
		(the Court held that the Board erred by not considering 
		referral of an increased rating claim to the appropriate 
		VA official for consideration of an extraschedular 
		rating under 38 C.F.R. § 3.321(b)); 
		Fleshman v. Brown, 9 Vet. App. 548, 553 (1996).

Thus, the parties to the Joint Motion have indicated that the evidence of record raises questions as to the Veteran's entitlement to higher, extra-schedular ratings for both back disability and bilateral hearing loss is raised by record, and that the Board should address the applicability of 38 C.F.R. § 3.321(b)(1).  The Board notes, however, that the RO had not addressed the applicability of section 3.321(b)(1) in connection with either claim.  Hence, to avoid any prejudice to the Veteran, a remand for RO consideration of extra-schedular ratings, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).

The Board points out that, under current legal authority, a three-step inquiry is needed to determine whether a veteran is entitled to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 211 (2008).  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular rating evaluations for that service-connected disability are inadequate.  Second, if the schedular rating is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, VA must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Prior to adjudicating the matters of higher extra-schedular ratings, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As regards VA records, the claims file indicates that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Richmond, Virginia. The claims file contains VA medical records from the Richmond VAMC dated through January 2009; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Richmond VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should obtain from the Richmond VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since January 2009.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for higher ratings for degenerative joint and disc disease for the lumbosacral spine and bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for higher ratings for degenerative joint and disc disease for the lumbosacral spine and bilateral hearing loss, each on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b)(1) , in light of all pertinent evidence and legal authority.  In adjudicating each claim, the RO should explicitly address whether the procedures for referral of the claim, pursuant to section 3.21(b)(1), are invoked. 

6.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative an appropriate supplemental SSOC that includes citation and discussion of 38 C.F.R. § 3.321(b)(1) and Thun, along with clear reasons and bases for all determinations, and afford them appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


